Exhibit 10.20
DELUXE CORPORATION
2008 ANNUAL INCENTIVE PLAN
AGREEMENT FOR AWARDS PAYABLE IN RESTRICTED STOCK UNITS
     Pursuant to and in accordance with the Deluxe Corporation 2008 Annual
Incentive Plan, you may elect to receive all or a portion of any annual
incentive award payment for the 2009 plan year (if and when declared and
awarded, which typically occurs in the following year) in Restricted Stock Units
(“Units”). Each Unit will entitle you to acquire one share of the common stock,
par value $1.00 (“Common Stock”), of Deluxe Corporation (the “Corporation”),
when the restrictions applicable to each Unit expire or terminate (“lapse”) as
provided below. Such election must be made not later than the last day prior to
the beginning of the 2009 plan year and may not be revoked or changed after such
date.
     The portion of your cash incentive award that you elect to apply to the
acquisition of Units (“Base Amount”) will be increased by 50% (the Base Amount
as so increased being referred to as the “Unit Acquisition Amount”). The number
of Units issued to you will equal the Unit Acquisition Amount divided by the
closing price of the Corporation’s Common Stock traded on the New York Stock
Exchange on the date such Units are issued (i.e., the date the incentive award
payment is approved by the Compensation Committee of the Board) as reported by
The Wall Street Journal, Midwest Edition. Fractional Units will be rounded down
to the nearest whole Unit and any amount not applied will be paid to you.
     You will receive dividend equivalent payments with respect to the Units
until the restrictions applicable to the Units lapse. You cannot sell or
transfer the Units. Certificates representing the Common Stock subject to the
Units will not be issued until the restrictions lapse. The dividend equivalent
payments will be paid at the same time that dividends are paid to shareholders
of the Corporation.
     The restrictions will lapse and shares of Common Stock in exchange for the
Units will be issued on the second anniversary of the date the Units are issued
to you (“Expiration Date”) if you are then employed by the Corporation or any of
its Affiliates (as hereinafter defined). You may elect to have a portion of the
shares otherwise issuable to you withheld to satisfy applicable tax withholding
requirements.
     Except as provided below, your rights in and to the Units shall terminate
on the termination date of your employment by any company in a group of
companies consisting of the Corporation and its Affiliates, which is not
followed by your immediate re-employment by any other member of said group, for
any reason if that termination occurs prior to the Expiration Date. If your
employment is terminated prior to the Expiration Date by action of the
Corporation or any Affiliate other than for Cause (as hereinafter defined), you
will receive a payment from the Corporation equal to the Base Amount (less any
applicable tax withholding), made as expeditiously as practicable, but not more
than 90 days, following the date of termination. If you voluntarily resign prior

 



--------------------------------------------------------------------------------



 



to the Expiration Date, you will receive a payment from the Corporation equal to
the lesser of (a) the Base Amount or (b) an amount equal to the number of Units
attributable to the Base Amount as of the issue date multiplied by the closing
price of the Corporation’s Common Stock on the effective date of your
resignation, which payment (less any applicable tax withholding) will be made as
expeditiously as practicable, but not more than 90 days, following the effective
date of your resignation.
     In order to satisfy the requirements of Section 409A of the Internal
Revenue Code and the IRS regulations thereunder (“Section 409A”), the following
provisions will apply. If your employment is terminated prior to the Expiration
Date, but the termination does not constitute a “separation from service” as
defined in Section 409A, then you will have the right to receive the payment
described in the preceding paragraph, but the payment will be deferred until the
earliest of the date on which you incur a separation from service as defined in
Section 409A, the Expiration Date, or the date on which a Change of Control of
the Corporation (as hereinafter defined) occurs. This could occur if, for
example, your employment is terminated but you are retained as a consultant or
independent contractor to provide services to the Corporation or an Affiliate at
a rate which is at least 50% of the rate at which you were providing services as
an employee. It is also possible that you may incur a separation from service as
defined in Section 409A even though your employment has not been terminated, for
example if you become a part-time employee and are providing services at a rate
that is less than 50% of the rate at which you provided services as a full-time
employee. If this were to occur you would receive a payment as described in the
preceding paragraph calculated as if your employment had been terminated by the
Corporation without Cause. The provisions of this paragraph shall also apply to
the issuance of shares to which you are entitled upon your Approved Retirement
as provided in the next paragraph if your Approved Retirement does not
constitute a separation from service.
     Prior to the Expiration Date, all restrictions applicable to the Units
shall lapse and the Units shall vest fully in and the shares of Common Stock
represented thereby will be issued to you or your heirs, executors,
administrators, estate or representatives, as applicable as expeditiously as
practicable, but not more than 90 days, after your death, Disability or Approved
Retirement (as such terms are hereinafter defined).
     Prior to the Expiration Date, all restrictions applicable to the Units
shall lapse and the Units shall vest fully in and the shares of Common Stock
represented thereby will be issued to you, subject to the limitations provided
herein, if there shall occur a Change of Control of the Corporation. Such
issuance shall be made as expeditiously as practicable, but not more than 90
days, following the Change of Control. If as a result of the Change of Control
shares of Common Stock are converted into another form of property, such as
stock of a company with which the Corporation is merged, or into the right to a
cash payment, then in lieu of the shares of Common Stock you will receive the
cash or other property that you would have received had you owned the shares of
Common Stock immediately prior to the Change of Control.
     Notwithstanding any other provision of this Award Agreement, if you are a
“specified employee” as defined in Section 409A at the time any amount becomes
payable to you by reason of a separation from service as defined in Section 409A
(including an Approved Retirement), such payment shall be deferred until the
first

 



--------------------------------------------------------------------------------



 



business day that is more than six months following the date of such separation
from service (or, if earlier, the date of your death). In general, “specified
employees” are the 50 most highly compensated officers and policy-making
personnel of the Corporation and its Affiliates.
     For the purposes hereof, the terms used herein shall have the following
meanings:
     “Approved Retirement” shall mean any voluntary termination of employment on
or after the date on which the sum of your age and years of employment with the
Corporation and/or its Affiliates equals at least seventy-five (75) with the
approval of the Compensation Committee of the Corporation’s Board of Directors,
or any other termination of employment that the Compensation Committee of the
Corporation’s Board of Directors should determine qualifies as an approved
retirement.
     “Disability” shall mean that you are suffering from a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, and that as a result of such impairment either:

  (i)   you have received disability benefits for a period of not less than
three months under a long or short-term disability plan or policy (or both), and
are eligible for benefits under the long-term disability plan of the Corporation
or any Affiliate of which you are employed at the time of such disability; or  
  (ii)   in the event that your employer does not have a long-term disability
plan in effect at such time, you are unable to engage in any substantial gainful
activity.

     “Cause” shall mean:

  (i)   You have breached your obligations of confidentiality to the Corporation
or any of its Affiliates;     (ii)   You have otherwise failed to perform your
employment duties and do not cure such failure within thirty (30) days after
receipt of specific written notice thereof;     (iii)   You commit an act, or
omit to take action, in bad faith which results in material detriment to the
Corporation or any of its Affiliates;     (iv)   You have had excessive absences
unrelated to illness or vacation (“excessive” shall be defined in accordance
with local employment customs);     (v)   You have committed fraud,
misappropriation, embezzlement or other act of dishonesty in connection with the
Corporation or any of its Affiliates or its or their businesses;

 



--------------------------------------------------------------------------------



 



  (vi)   You have been convicted or have pleaded guilty or nolo contendere to
criminal misconduct constituting a felony or a gross misdemeanor, which gross
misdemeanor involves a breach of ethics, moral turpitude, or immoral or other
conduct reflecting adversely upon the reputation or interest of the Corporation
or its Affiliates;     (vii)   Your use of narcotics, liquor or illicit drugs
has had a detrimental effect on performance of employment responsibilities; or  
  (viii)   You are in default under any agreement between you and the
Corporation or any of its Affiliates.

     A “Change of Control” shall be deemed to have occurred if a “change in
control event” occurs with respect to the Corporation as defined in
Section 409A.
     “Affiliate” shall mean a company controlled directly or indirectly by the
Corporation, where “control” shall mean the right, either directly or
indirectly, to elect a majority of the directors thereof without the consent or
acquiescence of any third party.
     For all purposes of this Award Agreement “separation from service”,
“specified employee”, and “change in control event” and shall have the meanings
set forth in Treasury Regulations §1.409A-1(h), §1.409A-1(i), and
§1.409A-3(i)(5), respectively, without regard to any of the optional provisions
set forth in such regulations, except that:

  (i)   for purposes of Treas. Reg. §1.409A-1(h)(1)(ii), an employee shall be
considered to have incurred a separation from service on the date on which it is
reasonably anticipated that the level of bona fide services the employee will
perform after such date (whether as an employee or as an independent contractor)
will permanently decrease to less than 50 percent of the average level of bona
fide services performed (whether as an employee or an independent contractor)
over the immediately preceding 36-month period (or the full period of services
to the employer if the employee has been providing services to the employer less
than 36 months); and     (ii)   for purposes of identifying specified employees
the safe harbor definition of compensation contained in Treas. Reg.
§1.415(c)-2(d)(4) (compensation required to be reported on Form W-2 plus
elective deferrals) shall be used, and compensation paid to a nonresident alien
that is not effectively connected with the conduct of a trade or business within
the United States shall be excluded.

     This Award Agreement and the award of Units and the issuance of shares of
Common Stock hereunder are subject to and governed by the provisions of the
Corporation’s 2008 Annual Incentive Plan and 2008 Stock Incentive Plan. In the
event there are any inconsistencies between this Award Agreement or those plans,
the provisions of the applicable plan shall govern, as it may be amended or
interpreted at the Company’s discretion, to meet any applicable requirements of
Section 409A. To the

 



--------------------------------------------------------------------------------



 



maximum extent permitted by law, this Award Agreement shall be construed in a
manner that complies with Section 409A.

 